BISTLINE, Justice,
concurring in part and dissenting in part.
I concur with Part I of the majority opinion, which holds that Sweeney presented sufficient medical evidence of temporary disability during the period of June 28 through July 16, 1983. However, I disagree with the majority’s procedure in applying the substantial competent evidence test in this case, where the decision below was made on the same, “cold” record that is now before us. Rather, if this Court were to fulfill its function as did other courts before us, we would review the record and make our determination. Having done so, I am inexorably drawn to the conclusion that the decision of the referee, which the Commission adopted, should be reversed. Accordingly, I respectfully dissent from part II of the majority opinion.
I.
Sweeney has earnestly urged this Court to make its own independent review of the record. To no avail. The majority — without deigning any reply to Sweeney’s request — examined the record only to ascer*72tain if substantial evidence in the record supports the Commission’s findings. In the recent case of Poss v. Meeker Machine Shop, 109 Idaho 920, 712 P.2d 621 (1985), I detailed good reason for this Court to make its own review where the record which comes to us is the same cold written record to which the Industrial Commission had access. My Poss opinion is recommended reading for the trial bar, who in turn may want to call its attention to the legislators who hopefully may become interested in how it is that this Court has avoided making the effort it formerly made until 1979? For the sake of brevity, I will mention only salient parts from my Poss opinion.
Article 5, § 9 of the Idaho Constitution provides that on “appeal from orders of the industrial accident board the court shall be limited to a review of questions of law.” In Phipps v. Boise Street Car Co., 61 Idaho 740, 107 P.2d 148 (1940), this Court construed article 5, § 9, which had been then just recently amended to so provide, as not limiting this Court’s review of the tribunal’s findings of fact “[w]hen the trier or triers of facts does not or do not hear and see the witness face to face____” Id. at 747, 107 P.2d at 151. Rather, when findings are based on “written testimony ... [the agency’s] findings are not, even under constitutional amendment ... conclusive on this court nor so intended to be by the people.” Id. at 748, 107 P.2d at 151.
This statement, based on earlier holdings of the Court, was perhaps overruled in Booth v. City of Burley, 99 Idaho 229, 580 P.2d 75 (1979) and the substantial competent evidence test substituted. I say “perhaps” because it was not done knowingly; the author of Booth failed to disclose that Phipps was announced with a due regard for the then recent constitutional amendment. Instead, the author utilized selective editing to portray the Phipps holding as having been aught but case-precedent. The applicable part of Booth reads as follows:
[S]everal prior decisions of this court have held that findings of fact by the Industrial Commission are not binding on appeal when the Commission does not hear and see witnesses. In these cases, the court has suggested that it will independently review the record to determine whether a claimant is eligible for benefits under the Employment Security Law. Clay v. Crooks Industries, 96 Idaho 378, 529 P.2d 774 (1974); Mata v. Broadmore Homes, 95 Idaho 873, 522 P.2d 586 (1974); Kirkbride v. Department of Employment, 91 Idaho 658, 429 P.2d 390 (1967); Custom Meat Packing Co. v. Martin, 85 Idaho 374, 379 P.2d 664 (1963); Wolfgram v. Employment Sec. Agency, 75 Idaho 389, 272 P.2d 699 (1954); Mandes v. Employment Sec. Agency, 74 Idaho 23, 255 P.2d 1049 (1953); Phipps v. Boise Street Car Co., 61 Idaho 740, 107 P.2d 148 (1940).
The justification for this expanded scope of appellate review has been based on the theory that, “When the trier or triers of facts does not or do not hear and see the witnesses face to face, the findings of such tribunal are not necessarily and ipso facto of any greater cogency than those of any other tribunal.” Phipps v. Boise Street Car Co., 61 Idaho at 747, 107 P.2d at 51. However, since this court’s adoption of an expanded scope of review in Phipps v. Boise Street Car Co., supra, the Idaho Employment Security Law has been extensively amended to provide an initial determination of eligibility for unemployment benefits, four levels of agency review and judicial review by this court. I.C. § 72-1368; Department of Employment v. St. Alphonsus Hospital, 96 Idaho 470, 531 P.2d 232 (1975). These statutes, together with the inappropriáteness of judicial review of questions of fact, militate against assuming an expanded scope of appellate review in unemployment compensation cases involving factual disputes, regardless of whether witnesses have personally appeared before the Industrial Commission. The court therefore declines to independently adopt findings of fact at variance with those of the Industrial Commission where such findings are supported by substantial and *73competent evidence in the record. Prior decisions suggesting a contrary result are, to this extent, hereby expressly overruled. Id. at 232, 580 P.2d at 78.
It is to be carefully noted that the Booth author suggested to us that Phipps was responsible “for this expanded scope of appellate review.” Not so at all. Phipps itself teaches otherwise:
Beginning with Roby v. Roby, 10 Ida. 139, 77 Pac. 213, this court held and has consistently adhered to the holding that:
“Since the trial judge did not see the witnesses upon the stand [the case having been referred to a referee to take testimony and report it to the court] and did not hear them testify but determined the case on depositions, we are in as favorable a position to judge of their truthfulness and the weight to be given to the evidence as was the trial judge. In such case the rule that this court will not disturb the judgment where there is a conflict in the evidence does not apply.” See, also, Stoneburner v. Stoneburner, 11 Idaho 603, 83 P. 938; Spofford v. Spofford, 18 Ida. 115, 108 Pac. 1054; Parsons v. Wrble, 19 Ida. 619, 115 Pac. 8, 13; Jackson v. Cowan, 33 Ida. 525, 196 Pac. 216; McKenzie v. Miller, 35 Ida. 354, 206 Pac. 505; In re Rexburg Investment Co., 36 Ida. 552, 211 Pac. 552; Estate of Peterson, 38 Ida. 195, 220 Pac. 1086; Estate of Tormey, 44 Ida. 299, 256 Pac. 535; Pioneer Irr. Dist. v. American Ditch Assn., 50 Ida. 732, 1 Pac. (2d) 196; Keyes v. Keyes, 51 Ida. 670, 9 Pac. (2d) 804; Cannon v. Seyboldt, 55 Ida. 796, 48 Pac. (2d) 406, all decided prior to the adoption of the constitutional amendment, supra. Phipps, supra, 61 Idaho at 747, 107 P.2d at 150.
Phipps fell by inadvertence more than anything else. The real holding of the Phipps Court was not to expand the scope of this Court’s review on a cold record— but to continue it in light of the 1935 amendment to art. 5, § 9 of the Idaho Constitution. The basis for the decision to continue it was clearly set out in Phipps, and in language familiar to this court even as presently constituted: “We must presume the [1935] amendment contemplated the law as it had been announced by this Court.” Phipps, supra, 61 Idaho at 747, 107 P.2d at 151.
In my view, the Phipps holding was sound and ought to be followed. This Court is just as well situated to evaluate a cold record as was the Commission, and perhaps better, if sheer numbers are deemed to be of any consequence. Indeed, it should be the obligation of this Court to independently review the record in order to fulfill the obligations we are compensated to perform.
II.
This case provides a prototypical example of the need to undertake such a review. The record reveals this not to be merely a case where, as the majority would see it, two doctors gave conflicting testimony. There is much more, and that additional evidence tips the issue in favor of Sweeney.
First of all, there is the evidence afforded by the third and original treating physician in this scenario, Dr. Johnson. He suggested to the surety that the dispute between Wilson and O’Brien be resolved in favor of O’Brien:
I have reviewed Dr. O’Brien’s letter and Dr. Wilson’s note. To answer your question if this is an aggravation and would it prevent him from returning to driving truck, I would suggest that those questions be posed to the physicians taking care of him at this time particularly Dr. O’Brien. The decision whether this is a new injury or an aggravation of a preexisting condition should be determined by Dr. O’Brien. On his ability to return to truck driving I think this has been well stated in Dr. O’Brien’s letter. R., Defendant’s Ex. 16 (emphasis added).
Second, Dr. Wilson’s testimony was somewhat less than unequivocal. When asked whether Sweeney’s complaints during the examination of April 25, 1984 were different from those of December of 1983, Dr. Wilson replied:
*74A. Probably those complaints are similar. They stress some different things in April as compared to December, namely, he wasn’t so much, in December, talking about anterior forearm or anticu-bitial fausa discomfort, but more was referring to the pain of the back of his elbow. Whether those represent significant changes in the symptom complex, it is a little difficult to be certain. Wilson’s Affidavit, p. 9.
In other words, perhaps they were similar; perhaps they were not; it's hard to say. When asked about the tingling in the tip of Sweeney’s left little finger, Dr. Wilson said, “That, as a solitary complaint, is difficult to be absolutely sure about.” Most importantly, when asked point blank whether Sweeney’s symptoms in April 1984 were tied to the industrial accidents of 1983, Dr. Wilson pondered:
A. It’s quite difficult for — by history and observation of previous physicians, mainly Doctor Johnson who referred him to me for evaluation and my observations and testing and examination. The patient had sustained a contusion of the elbow which, like other soft tissue injuries, should have recovered and improved before December of 1983.
Q. What explanation can you give, then, Doctor, for the recurrence of symptoms approximately February of 1984, about which you were advised by the patient toward the latter part of April, 1984?
A. I would assume that some other type of activity or injury or aggravating factor must have supervened to produce the worsening of his symptoms. Id. at 14-15 (emphasis added).
Later, at different moments during cross-examination, Dr. Wilson testified:
Q. Doctor, I would like you to assume something: I would like you to assume, if you can for a moment, that Mr. Sweeney did not suffer the industrial injuries of June and July of 1983, which have been testified about in this proceeding; assuming that those did not occur, would Mr. Sweeney have suffered from the symptoms that he complains about now in his left arm with the type of activities that you have described?
A. There’s no reason to think that he would.
Q. Do you believe that there’s any relationship between the industrial accidents of the summer of 1983 and the problems about which Mr. Sweeney complains about at this time.
A. Certainly the symptoms were initiated, precipitated or initially precipitated and caused by the accident. I don’t think there’s any question about that. The problem then becomes when a patient has continued symptoms over and beyond the normal recovery period for that condition, then, what is the explanation for the continued symptoms.
Q. Is it fair to say, then, that you believe the original problem has been aggravated by the additional activity in which Mr. Sweeney has been involved?
A. That would be one factor that might contribute to slow recovery.
Q. But for those accidents of June and July, 1983, would he now be suffering from the problems he has in the left arm?
A. Again, that’s a difficult question to answer because we are talking about symptoms, a causative factor that seems to be, at least, one order of magnitude removed at this point in time from the patient’s symptoms in terms of the character and persistence and nature of his present symptoms and the nature of the previous accidents.
Q. But you have already stated; have you not, that a prolonged recovery period such as these, while not unusual, you have observed?
A. I would qualify that in a sense to say prolonged recover periods do occur and recovery periods of the duration that we are talking about here, namely from June 16 or July of 1983, up through the present time, if the patient is not better, is longer than you are willing to accept *75as being on the basis of an elbow contusion without supervening factors. So, in that sense, I would say that his present pain is, at best, indirectly related to the initial injury or injuries of June or July. Whether — to answer the question, whether would have elbow pain or arm pain now if it had not been for that accident, it is a much more difficult one to answer, really, honestly. Id. at 17, 23-26 (emphasis added).
In sum, to the critical question involved in this case — whether Sweeney’s latest injury to his elbow was related to the earlier on-the-job injuries to the same elbow, Dr. Wilson answered that there was a relationship, but that the extent of the relationship was difficult to determine.
In addition to the tentative nature of his testimony, there is a reason to question Dr. Wilson’s testimony. After his initial treatments, Dr. Wilson had released Sweeney to full activity without restrictions, effective December 23, 1983. Affidavit of Wilson, pp. 21 and 26. Dr. Wilson testified that this included cutting wood. Id. at 26. For Dr. Wilson to now admit that such activity would aggravate the earlier injuries would be to admit that his release was in error. Dr. Wilson had reason to find a supervening cause.
Dr. O’Brien, in contrast, repeatedly stated his opinion with less equivocation. He informed the insurance company: “I do not believe the exacerbation that we are seeing can be shown to be a new incident. Rather, I would think it is a continuation of the previous one.” R., Claimant’s Ex. 10. When asked if Sweeney’s complaints of 1984 were consistent with his history of injuries from 1983, Dr. O’Brien said, “Yes, they were.” O’Brien’s affidavit, p. 8. He further was questioned and testified:
Q. Would he [Sweeney] have the present problems that he does have but for the accident in the summer of 1983?
A. Not reasonably so.
q. Doctor, based upon a reasonable degree of medical probability do you have an opinion as to whether Mr. Sweeney’s present condition is a result of a new accident or injury, or whether it is the result of an aggravation or an exacerbation of the injuries of the summer of 1983?
A. I have an opinion.
Q. What is that opinion?
A. I would feel that it’s an exacerbation of the previous injury.
Under cross-examination, Dr. O’Brien was asked and replied as follows:
Q. Whether you can say that the medical requirement that he not work at this time should be caused by, or related to, the original industrial accident.
A. Well, it’s my contention — It is my contention that that is what it’s related to. Id. at 21.
Dr. O’Brien’s strong testimony, coupled with the support of Dr. Johnson and the uncertainty of Dr. Wilson, persuades me that the Commission erred in its finding that Sweeney had failed to establish a causal connection between the 1984 injury and the on-the-job injuries to the same elbow which occurred only some six to seven months earlier.
How the majority would resolve the conflict between the doctors, were it to deign to do so, is uncertain. One thing is certain, however; so long as this Court labors under the erroneously decided Booth decision, more wrongly determined claims — whether determined for or against the claimant— will be affirmed so long as substantial competent evidence sustains the findings— which to my mind will not be in the least disconcerting — provided, however, that the Commission has more before it than the same cold record which we also review.
In short, I submit that prior to 1979 this Court could and functionally was obliged to review a cold record just as the Commission has done, and five of us should collectively and collegially determine the outcome from the evidence — being in no way obliged to affirm the Commission’s findings made from that same cold record. Far better for the parties involved that the litigation be brought to an end, now, and at this level. All that is necessary is that five *76shoulders be put to the wheel, as it was ever so in former times until 1979.